                                                                          United States District Court
UNITED STATES DISTRICT COURT                       SOUTHERN DISTRICT OFSouthern
                                                                        TEXASDistrict of Texas
                                                                               ENTERED
                                                                               June 05, 2019
                                                                            David J. Bradley, Clerk
Michael A. Rossum,                       §
                                         §
                       Plaintiff,        §
                                         §
v.                                       §        Civil Action G-17-66
                                         §
Nancy Berryhill,                         §
                                         §
                       Defendant.        §



                        Opinion on Sumrnary Judgment


1.      Introduction

        Michael A. Rossum brought this action for judicial reVIew of the

commissioner's final decision to deny him disability insurance benefits. The

question is whether substantial evidence supports the commissioner's decision. It

does.


2.      Background

        Rossum applied for disability benefits on April 9, 2015, alleging he was

disabled as of January 25, 2013. Rossum daims to suffer from impairments that

limit his ability to work, including dkbetes, neuropathy, major depressive

disorder, post-traumatic stress disorder and tarsal tunnel syndrome. Rossum's

main problem is his inability to stand for long periods of time.

        Rossum worked as an immigration enforcement agent from 1997 to 2013.

Before that he was in the Army. He has a high school education.
      The hearing officer found that Rossum's diabetes mellitus, neuropathy,

major depressive disorder, and post-traumatic stress disorder are severe

impairments that prevent him from returning to his past work. Because those

impairments do not prevent him from finding other work the hearing officer

found that Rossum is not disabled.


3.    Legal Framework

          a. Standard of Review

      This court's review is limited to determining whether the commissioner's

decision is supported by substantial eV..dence and whether the correct legal

standards were employed. Garcia v. BerrJJhill, 880 F.3d 700, 704 Csth Cir. 2018).

The court "does not reweigh the evidence ln the record, try the issues de novo, or

substitute its judgment for the Commissioner's, even if the evidence weighs

against the Commissioner's decision." Newton v. Apfel, 209 F.3d 448, 452 Csth

Cir. 2000). "Conflicts in the evidence are for the Commissioner and not the

courts to resolve." Id. "A decision is suppcrted by substantial evidence if credible

evidentiary choices or medical findings support the decision." Salmond v.

Berryhill, 892 F.3d 812, 817 (sth Cir. 2018).

          b. Statutory and Regulatory Cl·iteria

      The Social Security Act provides disability insurance benefits to people

who have contributed to the program and have a physical or mental disability.

See 42 U.S.C. § 423. It defines disability as the "inability to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a

continuous period of not less than 12 months." 42 U.S.C. § 423(d)(1)(A).

                                         2
      The Commissioner uses a sequertial, five-step approach to determine

whether the claimant is disabled. The claimant bears the burden of proof on the

first four steps, but the Commissioner bea:~s the burden on the fifth step. Newton,

209 F.3d at 455. First, a person who is working and engaging in substantial

gainful activity is not disabled. Second, a person who does not have a severe

impairment is not disabled. Third, a pen;on whose severe impairments meet or

equal an impairment in appendix 1 of the regulations is deemed disabled. The

commissioner must determine the person's residual functional capacity ("RFC"),

which is a determination of the most the claimant can still do despite his physical

and mental limitations. The RFC is used in the fourth and fifth steps of the

analysis to determine whether the claimant can perform past relevant work or

any other work that is significant in the national economy.


4·    Analysis

      The hearing officer followed the correct legal rules, and his findings are

supported by substantial evidence.

       Rossum has not engaged in gainful employment since 2013. The hearing

officer found that Rossum has severe impairments from diabetes millitus,

neuropathy, major depressive disorder, and post-traumatic stress disorder. None

of those impairments meets one in the li;;tings. The hearing officer determined

that Rossum has the RFC to perform light work with several limitations. Rossum

can stand and walk four hours in an eight-hour day. He can sit four out of eight

hours. He must be allowed to change positions from standing to sitting at will. He

can lift, push and pull twenty pounds occa1;ionally, and ten pounds frequently. He



                                         3
also has mental limitations. He can perform detailed, but not complex, tasks. He

can have only occasional contact with the general public and co-workers.

       Based on that RFC, the hearing offker found that Rossum could not return

to his past work as an immigration enforcement officer. He could, however, find

work as a mail clerk, a small products assembler, or an electronics worker. He is

therefore not disabled.

      The hearing officer's decision is based on Rossum's medical and

psychological records. He also considered Rossum's and the vocational expert's

hearing testimony. None of Rossum's treating physicians found him disabled,

either physically or mentally. All the sta·:e agency physicians and psychiatrists

agreed that Rossum did not suffer from any severe impairments.

       In   2015,   Dr. Ligon reviewed Rossum's records from the Department of

Defense and the VA hospital, as well as Rossum's function report. He found that

Rossum had no severe impairments. Rossum's high blood pressure, high

cholesterol, and diabetes were controlled with medications. Dr. Ligon found no

evidence of weakness or neuropathy and found Rossum's gait to be normal. Dr.

Ligon found that Rossum was able to manage his personal care, do laundry, cook,

drive, shop, and pay his bills. On reconsideration, Dr. Rehman reviewed the same

records and additional medical records that Rossum submitted and made similar

findings.

       Dr. Marler, Ph.D., considered Rossum's mental health in   2015   and found

he was not severely impaired. He found only mild restrictions in his daily

activities, social functioning and ability to maintain concentration, persistence




                                         4
and pace. He found no episodes of decompensation. On reconsideration, Dr.

Murphy, Ph.D., made similar findings.

      The medical and psychiatric records show that Rossum was able to

manage his daily affairs, care for his fifteen-year-old grandson, and engage in

some exercise, including walking. Althoug:1 no medical source found that Rossum

suffered from any severe       impairment~:,   the hearing officer independently

considered the medical evidence and Rossum's testimony and came to a contrary

conclusion. The hearing officer included in the RFC several limitations based on

the severe impairments he found. The RFC is supported by the evidence.

      The vocational expert testified, ba3ed on the hearing officer's RFC, that

Rossum could find other work in the natbnal economy. The hearing officer was

entitled to rely on the hearing officer's testimony.

       Rossum argues that the RFC does not fully incorporate all his

impairments, such as tinnitus, insomnia, and tarsal tunnel syndrome. Rossum

has not pointed to any medical record:;; showing that Rossum suffers from

tinnitus. The court's independent review of the record reveals a brief mention of

tinnitus, but no evidence that the condition would have any bearing on Rossum's

ability to work. Rossum did not testify about any hearing problems. Rossum

testified that he was having some difficulty sleeping but led the hearing officer to

believe that his sleeping difficulties were alleviated with medications. Tarsal

tunnel syndrome causes pain when standing. Rossum's ability to stand was

specifically addressed at the hearing and in the RFC.

       Rossum next argues that the hypothetical posed to the vocational expert

was incomplete. According to Rossum! the hypothetical does not include


                                          5
limitations for Rossum's mental impairments. Rossum is mistaken. The hearing

officer's hypothetical question to the vocational expert included limitations based

on Rossum's depressive disorder and post-traumatic stress disorder.

      Rossum faults the hearing officer for not following the regulations when

assessing his mental impairments. The hearing officer carefully considered all the

criteria required under the listings, including the "paragraph B," and "paragraph

C" criteria. The hearing officer also considered Rossum's mental impairments in

formulating the RFC.

      According to Rossum, the ALJ should have made a finding not only that

Rossum could obtain employment, but alw that he could maintain employment.

The hearing officer must make a separate finding that a claimant can maintain a

job where an ailment "waxes and wanes" in its manifestation of the disabling

symptoms. See Frank v. Barnhart, 326 F.:~d 618, 619 (5th Cir. 2003). There is no

evidence that Rossum's impairments are so variable, however.

      The court rejects Rossum's argument that the hearing officer should have

obtained a consultative examination. The medical evidence in this case is not

complex. The record already includes sta1:e agency expert interpretations of the

medical evidence. There was no need for another expert.

      Rossum argues that the hearing officer was required to give great weight to

the Department of Veterans Affairs finding that Rossum was disabled. Because

the legal and factual standards applied by the VA and the Social Security

Administration are different, the hearing officer was required to consider the

VA's finding, but could reject it if he gave reasons for doing so. Chambliss v.

Massanari, 269 F.3d 520, 522 (5th Cir. !W01). That is what the hearing officer


                                        6
did. He considered the VA's findings and rejected them because they were

inconsistent with the evidence in the record.

       Rossum takes the position that the RFC is internally inconsistent because

it allows for Rossum to change positions at will, but also limits him to standing

for only four out of eight hours. There is nothing internally inconsistent about

this. The RFC permits Rossum to move from sitting to standing when he needs to

but allows him to sit for four hours.

       Finally, Rossum complains that he was not represented at the

administrative hearing. Rossum was advised in writing and at the hearing that he

could have representation. He chose to rep:~esent himself.


s.     Conclusion

       The commissioner's decision denying Rossum's claim for disability

benefits is supported by substantial evidence and will be affirmed. Michael A.

Rossum will take nothing from Nancy Berryhill.




              Signed on June .S         , 2019, at Houston, Texas.


                                                .,· ZS
                                                           ~DL 1r ~
                                                         Lynn'N:\fuJl_------:::>
                                                   United States District Judge




                                            7
